Interim Decision #2053

MATTER OF BOCRIS
In Visa Petition Proceedings
NYC—N-29669
Decided by Regional Commissioner June 26, 1970
An alien beneficiary who, immediately preceding the filing of the visa petition, has been employed for more than one year abroad as an executive of
the petitioner's French affiliate, and whose transfer to the United States
is being sought for employment as an executive on a temporary basis, is
eligible for classification as a nonimmigrant intra-company transferee
under section 101 (a) (15) (L) of the Immigration and Nationality Act, as
amended, notwithstanding he is the beneficiary of an approved sixth preference visa petition.
ON BEHALF OF PETITIONER: Elmer Fried, Esquire
515 Madison Avenue
New York, New York 10022

This matter is before the Regional Commissioner on appeal
from the denial of the petition to classify the beneficiary
as a nonimmigrant intra-company transferee under section
101 (a) (15) (L) of the Immigration and Nationality Act, as
amended. Although oral argument was requested in this case, in
view of the decision which follows, the grant of such privilege
will not be necessary.
The petitioning firm, which is engaged in worldwide marketing
and manufacture of consumer and industrial products, seeks to
transfer the beneficiary to its New York office to assume the position of Manager of Marketing for Far Eastern Operations. In
such capacity, he will be responsible for the profitable operation
of the concern's marketing organizations in approximately ten
foreign countries. The petition reflects that the position is permanent and pays $385 per 35-hour-week. The alien is a 41-year-old
native and citizen of France who presently resides in that country. He has been employed by the petitioner's affiliate concern in
France since October 1, 1951 and is currently the Regional Marketing Manager for the company's Industrial Products Group. He
is the beneficiary of an approved visa petition filed by the petitioning concern on February 18, 1970 to accord him preference

601

Interim Decision #2053
immigrant status as a marketing executive under section
203 (a) (6) of the Act, as amended.
The District Director denied the instant petition on the ground
that the petitioning firm seeks the services of the beneficiary on a
permanent basis and, therefore, the latter cannot be regarded as
coming to the United States temporarily for the purpose of classification under section 101(a) (15) (L) of the Act. On appeal, the
petitioner has asserted in pertinent part :
In Item No. 7 on our petition form, we put in the word "permanent" as the
'period required to completed services or training" • This was done, actually,
to conform the "L" petition to the 6th preference petition previously submit:ed by us (File No. A18 699 173). Ironically, we had originally filed a 6th
preference petition for Mr. Bocris only because under the law existing at
,hat time there was no "L" petition; and we had been informed that even
;hough Mr. Bocris might not be coming to fill our position permanently, the
aw required us to proceed via 6th preference petition, since the position itelf was not of a "temporary" nature (and thus did not come within Section
01(a) (15) (H) of the Immigration and Nationality Act). Our firm structure
s, in fact, a somewhat mobile one with respect to talented managerial and
xecutive employees, and it would surprise us if Mr. Bocris were still after
our years only the Manager of Marketing for our Far Eastern operations.

The petitioner has further stated that the alien's previous expeience has been national, rather than international in scope; that
e is being brought to the United States for orientation with
?gard to the firm's international operations, particularly their
ar Eastern market; that it is anticipated such orientation proram would take approximately six months.
The entire record in this case has been very carefully consid'ed in the light of the representations made on appeal. Section
11 (a) (15) of the Immigration and Nationality Act, as amended
Public Law 91-225 dated April 7, 1970, provides in part for
e following additional nonimmigrant category:
(L) an alien who, immediately preceding the time of his application for
mission into the United States, has been employed continuously for one
it by a firm or corporation or other legal entity or an affiliate or subsidi7 thereof and who seeks to enter the United States temporarily in order
continue to render his services to the same employer or a subsidiary or
]fate thereof in a capacity that is managerial, executive, or involves spelized knowledge, and the alien spouse and minor children of any such
m if accompanying him or following to join him.

The legislative history of such amendment discloses that the
)ve provision was intended to help eliminate problems faced by
lerican companies having offices abroad in transferring key
•sonnel freely within the organization; that, previously, inter;ional executives coming for temporary assignments have been

602

Interim Decision #2053
forced to apply for immigrant visas and qualify as permanent
resident aliens ; that the class of persons eligible for such nonimmigrant visas has been narrowly drawn and it is anticipated that
their number will not be very large; that the stay under an "L"
visa should not exceed three years, although bona fide requests
for extension beyond such time as well as applications for adjustment for permanent residence would be considered. (House
Report (Committee on the Judiciary), No. 91-351, February 24,
1970 (To accompany S.2593) ).
In the matter at hand, it has been satisfactorily established
that the beneficiary immediately preceding the filing of this petition has been employed for more than one year abroad as an
executive of the petitioner's French affiliate, whose transfer to
the United States is being sought, for employment as an executive,
on a temporary basis. We find, therefore, that he meets the
requirements for classification as an intra-company transferee
under section 101 (a) (15) (L) of the Immigration and Nationality
Act, as amended. Accordingly, this appeal will be sustained.
It is ordered that the decision of the District Director be
reversed and that the petition be approved.

603

